IN THE UNITED STATES COURT OF APPEALS
              FOR THE FIFTH CIRCUIT United States Court of Appeals
                                             Fifth Circuit

                                                            FILED
                                                          February 7, 2008

                           No. 07-10511               Charles R. Fulbruge III
                         Summary Calendar                     Clerk


UNITED STATES OF AMERICA

                                     Plaintiff-Appellee
v.

RONALD ROCHA DANIELS

                                     Defendant-Appellant


                      CONSOLIDATED WITH
                           07-10516
                        Summary Calendar

UNITED STATES OF AMERICA

                                     Plaintiff-Appellee
v.

TROY DOUGLAS HOWARD

                                     Defendant-Appellant


        Appeals from the United States District Court for the
           Northern District of Texas, Amarillo Division
                     USDC No. 2:06-cr-00062-1
                                       No. 07-10511



Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       In this consolidated appeal, Defendants-Appellants Ronald Rocha Daniels
(“Daniels”) and Troy Douglas Howard (“Howard”) (collectively, “Appellants”)
appeal from their convictions stemming from the same traffic stop. Appellants
argue that the district court erred in denying their motion to suppress the
evidence that led to their arrests and ultimate convictions. For the reasons
below, we affirm the Appellants’ convictions.
                                              I.
       Texas Department of Public Safety Trooper Oscar Esqueda (“Officer
Esqueda”) stopped a car for having an obscured temporary vehicle registration.
Officer Esqueda approached the vehicle’s passenger side and explained the
reason for the stop. Daniels, the driver, gave Officer Esqueda his Florida
driver’s license. Howard, the passenger, identified himself with an Arizona
driver’s license as Kevin Bell. When Officer Esqueda ran a check of the two
licenses, the dispatcher advised that the license provided by Howard belonged
to a deceased person.        Officer Esqueda then asked the dispatcher to run
Howard’s license a second time, using the name and date of birth on the license
instead of the license number. Before completion of this second license check,
Officer Esqueda issued Daniels a warning citation for the obscured temporary
vehicle registration and returned his driver’s license. Daniels asked Officer
Esqueda if Officer Esqueda wanted to follow them to another location so
Appellants could change the placement of the temporary tag. Officer Esqueda
responded, “I want to search your car before we do that.” Daniels answered,


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2
                                 No. 07-10511

“Search my car?” and Officer Esqueda confirmed, “Yes.” Daniels said, “I don’t
have a problem with that, if that be the end.” Officer Esqueda then searched the
car and found approximately 10.34 kilograms of methamphetamine hidden
inside.
      Appellants moved to suppress all evidence used as the basis for the
charges against them that was gathered as a result of the traffic stop. The
magistrate judge conducted an evidentiary hearing and issued a Report and
Recommendation to Deny Defendants’ Motion to Suppress. The district court
adopted with minor modifications the report and recommendation, entered
additional findings of fact and conclusions of law and denied the motion to
suppress. The Appellants then conditionally pleaded guilty, reserving their right
to appeal the denial of their suppression motion. The district court then entered
judgment and sentenced Appellants. Appellants timely appealed.
                                       II.
                                       A.
      This Court accepts the trial court’s factual findings on a motion to
suppress unless they are clearly erroneous. United States v. Shabazz, 993 F.2d
431, 434 (5th Cir. 1993). Questions of law are reviewed de novo. United States
v. Gonzalez, 190 F.3d 668, 671 (5th Cir. 1999). When reviewing a motion to
suppress evidence this Court views the evidence most favorably to the party
prevailing below unless “such a view is inconsistent with the trial court’s
findings or is clearly erroneous considering the evidence as a whole.” Shabazz,
993 F.3d at 434.
                                       B.
      Appellants first argue that the arrest was unlawful at its outset. Whether
a traffic stop constitutes a violation of a person’s Fourth Amendment rights is
analyzed under the standard announced in Terry v. Ohio, 392 U.S. 1 (1968).
United States v. Brigham, 382 F.3d 500, 506–07 (5th Cir. 2004). This is a two-

                                       3
                                  No. 07-10511

part inquiry: “Courts first examine whether the officer’s action was justified at
its inception, and then inquire whether the officer’s subsequent actions were
reasonably related in scope to the circumstances that justified the stop.” Id. at
506. For a traffic stop to be justified at its inception, an officer must, before
stopping the vehicle, have an objectively reasonable suspicion that illegal
activity such as a traffic violation has occurred or will occur. United States v.
Lopez-Moreno, 420 F.3d 420, 430 (5th Cir. 2005).
      Appellants argue that there is no legal justification for stopping a vehicle
with an obscured temporary registration, and thus that the traffic stop was not
justified at its outset. Appellants contend that the regulation of temporary
registration tags places the duty of compliance on the dealer, not on the operator
of the vehicle. See 43 TEX. ADMIN. CODE § 8.139(b). The government correctly
responds that the Texas Transportation Code, applicable to the operator of the
vehicle, incorporates this Texas Administrative Code regulation of temporary
registration tags.     TEX. TRANS. CODE § 503.069 (2006).            Because the
transportation code requires that temporary tags be displayed in accordance
with the rules of the administrative code, Officer Esqueda’s stop of Appellants’
vehicle was entirely proper in light of the fact that the paper registration tag in
the rear window was not visible as required by Texas law.
      Appellants next argue that the arrest lasted longer than was necessary to
investigate and process any traffic violation. Although a traffic stop must be no
longer than necessary to effectuate its purpose, the officer may ask questions
and “request to examine a driver’s license and vehicle registration or rental
papers during a traffic stop and to run a computer check on both.” Brigham, 582
F.3d at 507–08. Checking the license of the car’s driver and its occupants is
permissible during a traffic stop.      Id. at 509.    Additionally, where such
questioning and the consent to search occur before the computer check is



                                        4
                                  No. 07-10511

complete, there is no Fourth Amendment violation. Id. at 507; Shabazz, 993
F.3d at 437.
      Appellants argue that the arrest was unreasonably extended by an
arbitrarily delayed initiation of the computer check and Officer Esqueda’s pre-
computer check questioning, that Officer Esqueda should not have run the
computer check on the passenger’s license, and that the traffic stop should have
concluded when Officer Esqueda declared an intention to issue a warning
citation. All these arguments are foreclosed by Brigham and Shabazz, which
hold that an officer may run computer checks on the driver and passengers of a
car, and that there is no unlawful detention prior to completion of those
computer checks. Here, Officer Esqueda initiated the computer check a short
number of minutes after stopping Appellants. Because an officer need not
immediately initiate a computer check on a car’s driver and its occupants, and
because the questioning and consent to search occurred before the computer
check was complete, Officer Esqueda did not unlawfully extend the detention of
Appellants.
      Appellants argue finally that any consent to the search and any probable
cause to search were the products of illegal detention. Because we agree with
the district court that there was no illegal detention and that Daniels voluntarily
consented to the search, we reject this argument.
                                       III.
      For the foregoing reasons the convictions of Daniels and Howard are
affirmed.


AFFIRMED.




                                        5